 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    RED LION HOTELS
      FRANCHISING,                                 NO: 2:19-CV-0061-TOR
 8    INC., a Washington corporation,
                                                   ORDER OF DISMISSAL WITH
 9                Plaintiff/Counter Defendant,     PREJUDICE

10          v.

11    MINNESOTA HOSPITALITY, INC.,
      a North Dakota Corporation,
12
                 Defendant/Counterclaimant.
13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss (ECF

15   No. 17). The stipulation is filed pursuant to Federal Rule of Civil Procedure

16   41(a)(1) and (c) and seeks an order dismissing with prejudice all claims and all

17   counterclaims asserted by the named parties in this lawsuit, with each party to bear

18   its own costs, including attorneys’ fees. The Court has reviewed the record and

19   files herein, and is fully informed.

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         According to Rule 41(a)(1)(A)(ii) and (c), the parties may dismiss an action

 2   and counterclaim by filing a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Pursuant to Rule 41(a)(1)(A)(ii) and (c) the parties’ stipulation, all claims

 5   and all counterclaims asserted by the named parties in this lawsuit are dismissed

 6   with prejudice, with each party to bear its own costs, including attorneys’ fees.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to counsel, and CLOSE the file.

 9         DATED October 22, 2019.

10

11                                   THOMAS O. RICE
                              Chief United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
